Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims as amended recite  receiving a request to establish a rally point  including  an identifier of the sender and identifier of members accompanying the sender to the rally point. Such elements of the creation of a rally point are amended in addition to additional elements such as recipient to be notified of the rally point duration of the rally point and duration that the sender will stay at the rally point. Such elements previously recited are taught as presented in the prior office action over Wassingbo and Hesse.  With respect to the claims as amended prior art such as Strothmann teaches the creation of a rally point(i.e. vacation/appointment) that specifies the sender(ie. traveler) and the persons accompanying the sender(i.e. companions), see ¶9. Velotti teaches a system for an vacation emergency alert system where a rally point (i.e. vacation location) is defined that includes defining a sender (person traveling ¶5), person accompanying the sender(traveling companion ¶18) and  recipient of the rally point information(emergency contact, ¶20). The examiner contends that it is beyond obviousness for one of ordinary skill in the art to combine the teachings of Wassingbo/Hesse with Velotti or Strothmann that would teach  the creation of a rally point with  the combination of elements I-vi. The examiner could find no prior art or combination of prior art that alone or In combination would teach the entirety of claims 1 12 and 19. Thus claims 1-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y. CHANG whose telephone number is (571)270-5938.  The examiner can normally be reached on Monday - Thursday from 9am to 5pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Philip Chea , can be reached on (571)272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 
Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TOM Y CHANG/
Primary Examiner, Art Unit 2456